          Case 1:19-cv-00745-JD Document 54 Filed 05/18/20 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE



United States of America

     v.                                         Civil No. 19-cv-745-JD
                                                Opinion No. 2020 DNH 083
Joseph R. Eskel, Carel M. Eskel
a/k/a Carol M. Eskel, Bon Accord,
and Town of Danville


                                  O R D E R


     The United States filed a complaint against Joseph and

Carol Eskel, Bon Accord, and the Town of Danville to reduce to

judgment unpaid federal tax liabilities owed by the Eskels and

to enforce federal tax liens against property that is held by

the Town of Danville.1       The United States moves for summary

judgment on Counts One and Two of the complaint, which seek to

reduce income tax liabilities owed by Joseph and Carol Eskel to

judgment.2     The Eskels did not respond to the motion.3


     1 The court will refer to Carol Eskel but acknowledges that
she is Carel M. Eskel a/k/a Carol M. Eskel.

     2 The remaining claim, Count Three, seeks          to enforce federal
tax liens against real property that was owned          by the Eskels,
who transferred it to “Bon Accord,” and record          title is held by
the Town of Danville through a Tax Collector’s          Deed.

     3 The Eskels have filed several motions to add counterclaims
and offer settlement, which have been denied. The most recent
such motion was filed while the motion for summary judgment was
pending. That motion, however, does not respond to the issues
raised for summary judgment.
          Case 1:19-cv-00745-JD Document 54 Filed 05/18/20 Page 2 of 7



                             Standard of Review

    Summary judgment is appropriate when the moving party

“shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); Faiella v. Fed. Nat’l Mortg. Assoc., 928

F.3d 141, 145 (1st Cir. 2019).         A material fact is one that

could change the outcome.        Doe v. Trs. Of Bos. Coll., 892 F.3d

14, 23-24 (1st Cir. 2017).        “Facts are material when they have

the potential to affect the outcome of the suit under the

applicable law,” and a dispute is genuine when “a reasonable

jury could resolve the point in the favor of the non-moving

party.”     Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 87

(1st Cir. 2017).      The court views the evidence in the light most

favorable to the non-moving party and resolves reasonable

inferences in his or her favor.            Town of Westport v. Monsanto

Co., 877 F.3d 58, 64-65 (1st Cir. 2017).

    In this district, “[a] memorandum in support of a summary

judgment motion shall incorporate a short and concise statement

of material facts, supported by appropriate record citations, as

to which the moving party contends there is no genuine issue to

be tried.”     LR 56.1(a).     “A memorandum in opposition to a

summary judgment motion shall incorporate a short and concise

statement of material facts, supported by appropriate record


                                       2
         Case 1:19-cv-00745-JD Document 54 Filed 05/18/20 Page 3 of 7



citations, as to which the adverse party contends a genuine

dispute exists so as to require a trial.”          LR 56.1(b).    “All

properly supported material facts set forth in the moving

party’s factual statement may be deemed admitted unless properly

opposed by the adverse party.”        Id.

     The Eskels filed no response to the motion for summary

judgment.    The United States provided appropriate support for

the facts on which it relies for summary judgment.4           Therefore,

those facts are deemed to be admitted by the Eskels.



                                 Background

     This case involves the Eskels’ federal income tax

liabilities, along with civil penalties and interest, for the

years 2003 through 2007.       As of March 14, 2019, Joseph Eskel

owed a total of $10,085,071.64 in taxes, penalties, and interest

for those tax years.      Carol Eskel owed a total of $35,667.48 in




     4 The United States filed the affidavit of Mary Bishop, who
is a Revenue Officer Advisor with the Internal Revenue Service
(“IRS”). Bishop reviewed the tax records and documents of the
Eskels and provided the outstanding balance due for federal
income tax liabilities and civil penalties owed by the Eskels.
They also filed the affidavit of Christine Stone, who as a
Revenue Agent with the IRS examined the tax liabilities owed by
the Eskels for the years 2004 through 2007 and provides the
IRS’s notices of deficiencies. Stone also explains Joseph
Eskels’s tax fraud scheme.

                                      3
       Case 1:19-cv-00745-JD Document 54 Filed 05/18/20 Page 4 of 7



civil penalties and interest.      The IRS provided the Eskels

notice of their tax liabilities and made demand for payment.

    Joseph Eskel incurred penalties under 26 U.S.C. § 6651(f)

for fraudulent failure to file the required federal income tax

returns for the years 2004 through 2007.        The United States

explains that Eskel knew he had to pay federal income taxes

because he had done so in prior years and because the IRS

notified him of that obligation.        Eskel also earned income from

his business, Alarm Devices Supply during those tax years.

Nevertheless, Eskel bought illegal tools for evading federal

income taxes, such as a “pure trust” scheme.        The Eskels

transferred their property, which is at issue in this case, into

a “pure trust” known as “Bon Accord.”

    Joseph Eskel participated in the “Form 1099 OID Refund

Scheme” that involved filing bogus financing instruments.             Eskel

also filed other frivolous tax forms with fabricated information

for tax years 2003 through 2007.        He did not cooperate with the

IRS’s examination of the federal income tax liability and filed

frivolous paperwork to impede that examination.         In addition, he

paid other debts and liabilities with cash and other methods in

order to conceal his assets.




                                    4
          Case 1:19-cv-00745-JD Document 54 Filed 05/18/20 Page 5 of 7




                                  Discussion

     The United States moves for summary judgment on Counts One

and Two, seeking a judgment that the Eskels owe the amounts

demonstrated in support of the motion.          The Eskels do not

dispute that they owe the amounts sought and demonstrated by the

United States.      Although they alleged affirmative defenses, for

the reasons stated below, none are cognizable against their

federal income tax liabilities and penalties.



A.   Liabilities

     The IRS, as the delegate of the Secretary of the Treasury,

“‘is authorized and required to make the inquiries,

determinations, and assessments of all taxes . . . which have

not been duly paid.’”       United States v. Fior D’Italia, Inc., 536

U.S. 238, 243 (2002) (quoting 26 U.S.C. § 6201(a).             An

assessment by the IRS is a determination “that a taxpayer owes

the Federal Government a certain amount of unpaid taxes.”                Id.

at 242.     That assessment is entitled to “a legal presumption of

correctness.”      Id.   Interest accrues on the amounts owed.           26

U.S.C. § 6601.

     The Eskels do not challenge the amount of the assessments

against them, the amount of interest, or the total amounts they


                                       5
            Case 1:19-cv-00745-JD Document 54 Filed 05/18/20 Page 6 of 7



owe.   Therefore, as determined by the United States and as of

March 14, 2019, Joseph Eskel owed $10,085,071.64 in taxes,

penalties, and interest for the tax years of 2003 through 2007.

Carol Eskel owed $35,667.48 in civil penalties and interest.



       B.     Defenses

       In their answer, the Eskels state, “You have made a

mistake, so we claim ‘exemption’ under your ‘2012 version’ of

Title 50, section 7, Subsection c and e.             Foreign Sovereign

Immunities Act.”         Doc. no. 10, at *2.     As was explained in a

prior order, the Foreign Sovereign Immunities Act is not

relevant to the claims against the Eskels in this case.               See

doc. no. 35.        To the extent the Eskels challenge the

jurisdiction of this court, those matters have also been

resolved against them.         See doc. no. 16; order entered on Nov.

4, 2019; doc. no. 30.         Their theories that only common law is

valid and that the provisions in the United States Code are not

enforceable are frivolous.          Similarly, their assertion that

there have been no courts or judges in this country since 1789

is frivolous.




                                         6
        Case 1:19-cv-00745-JD Document 54 Filed 05/18/20 Page 7 of 7



                                Conclusion

      For the foregoing reasons, the motion by the United States

for partial summary judgment, on Counts One and Two, (document

no. 47) is granted.



      The United States is entitled to summary judgment against

Joseph R. Eskel in the amount of $10,085,071.64, plus interest

that has accrued since March 14, 2019, for unpaid federal income

taxes from 2004 through 2007 and for federal civil penalties for

tax years 2003 through 2007.



      The United States is entitled to summary judgment against

Carel M. Eskel a/k/a Carol M. Eskel in the amount of $35,667.48,

plus interest since March 14, 2019, for unpaid federal civil

penalties from 2003 through 2007.



      SO ORDERED.

                                   ______________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge

May 18, 2020

cc:   Philip L. Bednar, Esq.
      Bon Accord, pro se
      Carel M. Eskel, pro se
      Joseph R. Eskel, pro se
      William S. Gagnon, Esq.


                                     7
